OFFICE   OF.THE   AITORNEY    GENERAL   OF TEXAS
                     AUSTIN
Honorable George H. ,‘heppard,               i?age a


     0r  tit18 law tha Comptroller bad rurnished ay
     olient with nsoersary for&a to use when sell-
     ing exempt rsotor ruol,* aa rar as tklrr depart-
     ment haa knowledge Other atatawnts In the let-
     ter are true anO oorrsct,     but the above quoted.
     ototement Is Incorrect     Insofar as It amarts,
     9        the Corptrollrr   had furnished ky ollent
     &ii k*rs.ry      rorm.      FrIOr to -et;tezbof’ 1,
     1929, the Comptroller     preaorlbetl the form for
     we In alelslng refund or the rotor fuel tax
     but did not furr.Ish 8-e.       The Comptroller has
     8lwapa rurnlshed the 0lal.a r0m.e
           The &ore 6rtaIletl iaotual situation whIOh pto;;igt-
eb your inqulrp  Is oopied from the attaoheU oorreepondonae
roforrod to aa roii0m:
         %y olleot,              EoNutt oil
                                     ik P,csfIaIng Coapany,
     wh6w prinelpl              plant        at Briokland,
                                         $8 sltuatbd
     ?i~w ~Lulaoa  Just aoroos the border rroo 91 Pam,
     has beon oil r~rlntu-6,   wholesale dIstrIbutora
     a&d rotallers    or motor fuel, as well as mmafao-
     Curers of motor fuel, end throughout the ymrs
     have paid taxes to the Comptroller of Fublio
     AocoMt8.     srtlole 706Sa-13, regarding exenip-
     tiOa     ZUId   fOfUUdSs     WMit    intO   eifbOt    011 ~.:OFt#3ber
     1, 1939, and ror a long tl.ae prior    to the mb0-
     tivo date of thI8 law the Co&ptroller had iur-
     tiehe   np olient with meetmary fonm to IKW
     ovcen 0sUIzig oreapt aotor ml.       ?ning a rprtaed
     by circular   or ot:i(tnviae that under the proposed
     new law         It would    be neceesary       to    amwe    a Ii-
     oenae to sell exesPpt motor fuel, although no
     ohargo  would be nade for the lfoenae, lajr client,
     on July 27, 1939, In 8 letter   to the Comptrollsr
     or Publlo hacounta, Awtln,    Texas, requested
     ‘two appltcations   tor Texar State lfoense in
     conneotioa with the noently enaoted mtor fuel
     law partainfng to’refuna exemgtlow.~      I have
     in tho file a oarbon aopy of the letter.      TbIr
     later   was duly zi~ilsd et the United Sate8     fost
      mice.

           “Arter July 27th and up to 00t0ber 19, 1939,
     my olient,   in aooordaaoo with what   they had oun-
     tomrlly done theretofore,     paid taxes to the
     Comptroller in ap;~rOtitOly      the uu of S25.00
     On tax uerpt     mtSOr fuel; that Is t0 say, tho
     PUrakasers thereof would be entitled to a reiund
     ia a;groxleatal-    the SW, or $lZS.OO, an4 In laah
Rmorablo    charge H. Shopprd,    Page 3


    lnatanoo melled direotly    arkr oaah transaotlon
    to tbo Conptroller    0r Fublla Socounts oopios of
    th e lnr o loo ea flro5qt~oonoa sa108, la aocord-
    anae rlth lnvoloo~ oustonarlly used prior to
    the 0rmtir0      tit0 of tho new law in rorersnoo
    thereto.    It  is 4 undarrtandlng that there la
    no matsrlal    dlrfsrenoo in tho lnvolcos of ot
    axptlon used beroro and slaae tho eiiectlre     date
    of tho new law.
            *On Catober 9, 1939, not hating rooalte&
     an anmmr to tho applioation nra40 for lloennem
    .mado oa July 37th.    my client aealn nquortdl
     nooeasary form, eta. and this ~8 rlnauf so-
     0tvsd on 00t0b0f 19 1939.       On OOtObor 7 1939,
     the Comptroller wrole to PIJollent,     in oifoot,
     t&t Involoos of rxeisption lssuod by them on
     201% 7065-B had boon oolningto tho Coaptrollor~r
     orfloe)   that there fonnr wore obaoloto as shown
     by a pbuaphlst    o? tho lau enoloard with the lot-
     ter.    5omo of tho puroharors o? exempt motor
     ruol xoqusstod tax rofwds,      an6 in answer there-
     to   tho Coagtrollor uroto thorn thet their dealer
     had not used the now form of ln~olco of, oxotap
     tlon and doollned to mko the rbSund, and in
     tho letter to ths porohasers they wore a&on-
     ished thst in tho rut&are thor should be aare-
     ful to OH that the;1 booght ima liosnrad deal-
     eru.

          WGnSoven;ber 9, 1939, the Coffiptroller wrote
     to zy allent am folluear


               ~1 am In feoelpt of your letter of Oo-
     tobar 25th la rofrronoo   to Lioonse to 3011 Ro-
     rund Eotor -busl, rhioh was dtsouassil with yaou
     rrorntly by a supervisor aor-       out a? this
     daparbnent.   I oall your rttantion to tbs OX-
     cergt oi the luu at the bottom of pa~o ?f4of
     tho paniphlat sent you at t&O tlBko A~pllOatlOn
     ror Liornse to roll Rofunb rotor Fuel was sent,
     whloh prohibits thl8 dopartaeat aakin     r8fWUl
     oa anp motor fuel unless suoh imtor Sue1 has
     been purohasod ?mn or umd by a llcansed      dls-
     txibutor.   For thl8 row00   the lnroloea of OI-
     omption lmued, ~‘bathe old form by you aftor
     :?eptember 1st oannot be protaotsd.
            *‘This   may appaar to bo a llttla    bareh
     houover,   you had knouledgo of the ahango and
     th4ttyou niuot ha70 a lioea80.        You failed   to
fionorablo Gsorgo !i. Thepc,ard,        Page   4


     tollow  up any roquaste whioh might hare been
     nab    by you as rtatsd in you? latter or Oatobor
     25th. which roads as tollornr 9. . . thl8 let-
     ter was illed an4 the proper follow-up was not
     sade. q
           -‘I hate -do a thorough search and rail
     to flml any record of a roqueet hating beon ra-
     oolred iroa you on or about Jrily 27th, and this
     ras nom than 30 days prior to the time tho
     ohango was uado.
            ** I   mgrot     that   this   ovorslght oocurre4
     mad that x aa not in a posltlon             to asnlst rur-
     ther .’ *
            s’poa tho t0mmng   taots   the oontootiw                  or   tar
lWund   olaimaot, by hlqattorney,    is aa follows:
            *In view of the taat thst            ti    Coarptroller      is
     pmsuwb, under t&o law, to have reoelrod the ap-
     plloatlon ior tho lisenso,            although his reoords
     do not show the spplioatloa;             snd la +lew ot the
     taat that thop had been prosilnont doalors in aotor
     fuel for years, and had been oontlauously sell-
     lag lx@pt motor tuol aad had bean ooatinuously
     wrklag reports lo aoootianoonith tons presorib-
     ed by the Comptroller; and in +$*a of the raot
     ttuat  tho Coacptrollsr*s ozlloe had been reoelring
     these touchrlrs     SIV~    the saloir    as    they wura mado
     and no not100 was glrea to l4aiutt Cl1 .!i Eofining
     Goqmay thst they had not yot beon lloease4; and
     in tiew of the faot thet           unless the Comptroller
     mkss    thrso refunds       to tha purohslrsers        of exeicgt
     motor   tuel ay clloxt is honor-bound to stake m-
     rtltutioa    out or tholr own pocket thersot; an4
     In view of the faot that the Stata                 will bs UD-
     duly   sarlched to the oxtsnt of the wont                      them-
     of, 4 OLlent foolr that fn jastico sad oquftt
     the pumhassra       of this    orospt     uotor     fuel should
     hare tho taxos      refunded to them rhea they make
     proper apFlioatloa.*
           Although tba above taotual atatwnt        prosant
Osrtaln oonfliots,  such a8 whether or not ths applioatlon
of 4Loxutt oil a wining   Company for   a lloense    a8 a dir-
trlbutar of uotor fuel, tsros 00 which are aubjaot to n-
fund, was reooived by tuo Co&ptrollerc8      dspartzant prior
Emlorablo        ceorge       I!.   mQqxwi,           ?age 5



t0 th4 6ff6atiV6              d8t6 Oi tbs XYigUhtOrJl                WtUt46          in    6UQh
0686s    prOTbi6d,        W6    6Wt WJ that     it iS               not  the     pl-OFIr    &WOW
iaoo or tbi6           d6~Z'tWUt           to    r08olve      such iaot        168Ue6,     but
Otiy    t0     add66     if     thi6      iaOtw1       DitWitiOn,       4v4D     ?iOwOd     lEOSt
faVorabLy to rotund alainaat, shall be allow4d to alter,
~odif'y or ovsrrldo tba plain and unaabiguour tar&s and pro-
Vi0iOW   Or Arti    70658-13(b), Vblp00'0 AWOt8t6d ciYii
sxatutoe, providing, in part, a6 follOw6:
               Vi0 rofwd of ths tax 6h611 b4 gnnkrd on
        any motor fuel to w&y $eraOn, o1alilL4nt, ilxm,
        OOrJWatitXI, Or otharuriaa, UQl4S6 6uoh n&Or
        rwl haa been ~wah4645 ima or wad by 8 li-
        aana6d dlstrlbutor   66 prOVi44d ior iB this Aot:
        6nU th4 Coaptroll4r 16 h4rrbr prohfbitdd froPr
        issuing warrrnt la paymat of any wtitid 0r th4
        tax on any a&or rnsl not prmhawd      rrom  a II-
        oonaod d6al4r, lx wp tr4ftm4 on aotor rue1 4x1
        QOrt6d   or Lost by aoaidwt,  or a668 by dirtrib-
        UtOr     iW     ZOhrnd         &Xll’gO846.*

            Tho instant oa8a ialla    6quaroly within th4 ab074
otatutory   prohfbIt$On In ragax. to th6 tseuaaor by th4 Camp-
troller of fublio Aooowto     O? refund W8?l'Wt6), bboau64 it
16 ablttod    bJr all parties to this   COrhrOVOrsythat aal
Of laotor  f~41 by Miutt Oil k Rafinfag Cooapay dwiag the
period bsgirming     24ptm&6r I, 1939, and ending Ootobsr 19,
1939, UpOnahloh olafau r0r izOtor ti4l.tax      rm8.a an ln-
volrod,   vmr~ inmaebefor    maid ooaigaq b6Owe a lioaneod
distributor   for thie Qurp0.s4 Uxidor cmbdtrlalon (b) of the
abow oltrd retund motion 0r ths Eotor Fuel Tar Len pro-
viding 80 rOilOn,:
               -Any person or alatributor     dbslrlng to
        approprlats or sellnotor        fuel OQrrhloh R refund
        of the tax is authorlzad by thta AOt shall, be
        tom rcakiag 6uoh appropriation or Yal6, u&c43a*
        plloatloa t.0 the Cosqtroller or FublIo Aooounts,
        upon ior-    to be preaoribed by th6 COc.ptr0114r
        and oontainlng suah tnforzattoa       as tlu Coarptrollor
        aay mqulra, for a lloowe         to ~11 0uch motor rut+it
        and  it ahall ba unlawful for any ~er&OBto 86Lf
        or apymgriate any amtor ru4L upon rhloh u mSond
        of the tax will be GA&O,or A8 intends6 to bo aadb,
        without first    hq+iQ;:, obtalned rrom thm cwptroller
        Oi t&o Stat0 Of "i6xao a liO4n64 to 8.11 or appro-
        ~prhte   suoh aotor  fuel,
             -A separate aapliaation  shall be made to
        the Conptrollar by ouch pstt+oa or dlatrlbutor
        for 6aoh plaoa or boalness rroa which midi
xonorablo      Ceorzo 8. 2&2prd,           Fag% 6


     aotor fwl io to bs sold or diatrIbut4d by 6uoh
     per606 or dlltributor,           and th4 Canptroll4r rhall
     muJIrp664pm!e4         1104il6.    r o r laoh 6UOh El806 or
                     The Co#iptXoll4r 6h811 4~aml~e eaoh ap
     iWatlo~        for lioens4 reoeiv4d br hla, and ii
     found iQ du6 tom, and if within tho dlsoretloa
     0f th6 Coqtroller         tho applloant 16 entItl4d to
     6UOhliOen64, the la66 shall b4 i6sWd.                    Wbn
     6uoh applioatlon $a lp p r o rbyr d         th0 co6ptroller
     tb applioant for lioe~se shall b4 required                  to
     file 06th with th4 Conptroll6r th6t ha dll
     faithrul1y        rronr 8nd 00aply with th4 8tatute
     making &WOVr 610Q for th4 6614 65d d16tribUtiOQ
     0r ziotor fuel 6ubj4ot          to a ama      0r the nrator
     fuel tu4s.        Eaoh lIosn64 166u4d horeuad4r lMll
     raaaln In full for04 and 6rf66t Until the flrat
     &IT Or Earoh fO~Oti68 its da!0 Of i6sU4, alkd
     annually on tha first day of mrsh 6aah 8ppl1-
     oaut,*g#rson or distributor,             dwiring to wll
     or     approprlat*         upon whloh a r4rund
                            motor   fU6f
     of the tax is authorized inset obtain Tram tto
     Cm  troll4r a 1io4a64   or a r4n4wal 0r h26 6x-
     1st  Png llomoa*, to 6611 6uOh 6OtoF fuel as h4re-
     In prorldad.     Any kiO4U64  16Su6d hordfmdar 16
     QOt t2mlsrsrabls     unles6 auoh transrer~ls author-
     lmd by the Comptrollsr.       Any p4rson who 66116
     ffiotor fuel own nhloh a refund of th6 tax 6~6~ b4
     authoriwd,    or  $6  olaM,    ander th4 prOYi6ioU6
     of thlr Aot, without harln~ obtalnsd a 31061)60,
     a6 provided for und4rthi6 Aot,      6hd3l br guilty
     0r a nl6dowanor and upon oonvlotlon 6h811 b4
     liable in any susi not to sxo6ed One Thousand
      (gl,OOO.OO) Dollarr, or by a jail 86ntenoe not
     to exoaod six (6) 6onth6 In Jail, or by both
     such fine +nd jail s43tanC4."
               xisutt     oil br Roflnlng    Canr&mnf,having fall&    to
oolnly, in any roap6ot, with tha romgoing               statutory ror-
&alPtiss, d%ri@ed to loor0 4ffeotIvel~       mlforo6 ma control
th@ aduinfstratlon    of the rotund provl6Ion6 or th4 Xotor
Fu41 Tu Law and pnvrnt lbuw8 theroof, w err oowtrain-
rd, a8 a 5attor of law, to aphold In its rtii lnte6rlty
that exproesed prohibitton of tho sup0 6tatute that YIO
refund of the tax shall bo grantsd on any aotor         fu4l to
anr FU~OB,    olalreant, rfria, corporation,   or otherwlae,
ualoss such motor    rual has been purohwed     from or us06
by a licensed   di6tributOr a6 provided for in this dot;
and the Gxaptroller is hereby prohlbite~d fropr i6auing
Homrablo   George   H.   Shtvpard, Page 7


w4rrae in paysent of any nruiid or the tax on any motor
fuel not purahased fro5 a Lloeaesd dealer.*
           i’io are not unmirrdful of the hardshlpa and the
lhequlty to be visited        In this ln8tanoe upn these refund
olaFrants beoaure 31 the fallme of the distributor            with
whom they dealt to ooaiply with the plain @iandate of the
Legislature hereinabove set out, but the tegislature            of
Texas b44 spokea in unmistakable term In prohibiting
reftmdr  la these aaass, and thla Ceprtzent          is not at
liberty to depart. from, alter       or lcodlfy the pl4in lotter
or the statute to ffi44t the stress 8na ooatlngenoles         of
Individual ofme 0r hardship uuoh as the Instant oaab.
moth pzemr.qtirely, an5 actually, xexutt Oil & Reilting
Ccmpanywas: apprlze5 OS the req~lsetontr           and con5itlons
OS the ~tatutiwgorernlng         the banlne8s in whleh they mre
engaged, an5 the law take6 a0 eq~l%anee and mk88 no lr-
a6ptfone of the reasons and exouuea rar not oo~plylng
thsrewlth.     The terms of the statutk are naadatory rather
than pe~mlsslte, and the Comptroller of Fubllo          hooaunt8
has no disoretlan     in the matter ot allowIng and pasd.n((
td warrant, rsfun5     olalms    for taotof robi t6xea on motor
fuel sol5 by unlloeased diotrlbutore,          but Is required by
law to disa.llow such 014ims.